Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-26 are allowed.
On August 30, 2021, the Patent Trial and Appeal Board (“the Board”) reversed all previously outstanding rejections of all claims pending in the application. See Ex parte LUWEI HUANG (Appeal 2020-006548). As the basis for its decision reversing the anticipation rejection, the Board states that previously cited Akao does not teach “wherein the n coils are grouped into n' sub-arrays based on an order of importance of each of the n coils represented by a contribution of the output of each of the respective n-coils coil to a signal-to-noise ratio (SNR) of a signal obtained by combining the outputs of the n coils and each pre-combiner is configured to pre-combine outputs from a respective one of the n' sub-arrays to obtain one of the n' pre-combination outputs” which is found in independent claims 14, 18, and 23.
The Examiner is bound by official procedure not to “regard such a reversal as a challenge to make a new search to uncover other and better references,” and further bound by official procedure not to reopen prosecution without “specific knowledge of the existence of a particular reference or references which indicate nonpatentability of any of the appealed claims.” See MPEP § 1214.04 (emphasis added). Since the Office limits the universe of applicable prior art at this stage to that which is already in the Examiner’s mind, and does not allow the Examiner to “make a new search to uncover other and better references” MPEP § 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RISHI R PATEL/Primary Examiner, Art Unit 2896